Citation Nr: 0934980	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for idiopathic 
scoliosis. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to December 
1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran's claim was previously before the Board in August 
2007 at which time it denied reopening the Veteran's claim 
for service connection for idiopathic scoliosis on the basis 
that no new and material evidence had been received.  The 
Veteran appealed that denial to the Court of Appeals for 
Veterans Claims (Court).  

By memorandum decision issued in January 2009, the Court 
found that the notice letter issued to the Veteran in July 
2004 did not comply with the requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) as it incorrectly stated the 
reason why the Veteran's 1969 claim was denied, noting that 
the letter sent stated the reason was that the "there was no 
evidence in [his] service medical record."  However, it was 
pointed out that the actual reason for the denial of the 
claim was because there was no evidence demonstrating an in-
service aggravation of his scoliosis.   Thus the presumption 
of prejudice applied,  and the Court found that VA did not 
overcome it.  The Court, therefore, remanded the matter for 
VA to provide the Veteran with proper notice.

The Board notes that, in claims to reopen, as in this case, 
the Court held in Kent that VA must both notify the claimant 
of the evidence and information that is necessary to reopen 
the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought.  Id.  To satisfy 
this requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  VA's Office of General Counsel 
issued informal guidance interpreting the decision in Kent as 
requiring that the notice provided specifically identify the 
kind of evidence that would overcome the prior deficiency 
rather than simply stating the evidence must relate to the 
stated basis of the prior denial.  VA Gen. Couns. Mem., para. 
2, 3 (June 14, 2006).

Thus, on remand, notice as described above must be provided 
to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice that adequately advises 
the Veteran of the correct reason for the 
prior denial of his claim of service 
connection for idiopathic scoliosis (i.e. 
there was no evidence demonstrating an in-
service aggravation of his scoliosis) , and 
specifically identifies for him the kind of 
information and evidence he must submit in 
order to overcome the prior deficiency as 
set forth in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

2.  After allowing an appropriate period of 
time to pass and performing any additional 
development necessary, the Veteran's claim 
should be readjudicated.  If such action 
does not resolve the claim, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



